Title: From George Washington to James Mercer, 12 December 1774
From: Washington, George
To: Mercer, James



Dear Sir
Mount Vernon 12th Decr 1774

Your letter without a date came to hand last post; & inclosed you have my Bond to Messrs McCoul & Blair for £450 for your Brothers moiety of the four mile run Land; as also receipts for £40.11.11 the balance due from him on account of the ohio Lands, under the Proclamation of 1754. Fifty four pounds (being the amount of £40 Sterling at 35 ⅌Ct exchange) which he assumed the payment of for Van braams on the same Account—and £351.8.1 on accot of your own bond given for the interest due on your Fathers Estate, making (the three sums) together Four hundred & forty six pounds which you say is right. I have passed receipts in this manner because you desired it; not because it made no difference to me; for in fact it does, in asmuch as I must account with the Surveyor (whom, & myself, are the only persons in advance; he for his labour, & I for my money) for his proportion of these sums. As I have now complied with every requisite of your Letter, respecting this Land, I am persuaded you will make a full & ample conveyance of it, & send it by next post; executed before such Witnesses as will certainly attend, either the General Court, or the Court of this County.
In examining the papers which I got from Colo. Mason, I do not meet with one scrap of information respecting that part of the Land which you hold under Gabriel Adams’s Deed of the 19th of September 1730 for Seven hundred & ninety acres then in Stafford County, there being no paper relative to it, except an unattested copy of the Courses of the Deed: how you derive your Title therefore, I am ignorant; but do not doubt its being good. I confide in you for making it so, and am sure you will not deceive me. As you have made no mention of the want of

the other papers, I presume you can do without them; but in case it was an omission, I shall add, that Stephen Gray obtained a warrant from the proprietors office for the Land (according to Mr Pendletons state of the case) in December 1723: by Will, dated the 26th of January following, he devised his whole real & personal Estate to Ann Gray his wife. Mr Pendleton says in May 1724 the Deed issued in the name of Stephen Gray; but he is mistaken, for it appears that the Patent for 378 acres, then in Stafford County, bears date the 17th of July in that year. On the 20th & 21st days of March 1732, the Land was conveyed by Deeds of Lease & release, to Jno. Mercer Esqr.; what followed after that period you know better than I can relate. Thus much I have thought proper to communicate, that you may be enabled to recite the title, if need be. If you have yet come across John Hough’s report of the Survey of these two tracts, made in 1776 I should be glad if you would forward it to me, as it will assist me greatly in surveying of it.
I am very thoroughly convinced of Mr Dawson’s being a consummate rascal, & intended to have acquainted you with my suspicions, when I wrote to you, in order that you might be upon your guard at a settlement with him. Mr Snickers told me, the day I parted with you (as we crossed the Mountain together) that it was three Hundred Pines Dawson sold Shepherd, & that to his knowledge he had also sold a dozen or more horses; one in particular to Benjn Berry for twelve or fourteen pounds, which Barry immediately sold for twenty six. These things may, & do, readily account for the deficiency we found in the Articles of Horses & Stock; and I think from Snickerss account, good part of the crop of wheat has gone off in the same way. Only 713½ bushels have been brought to my Mill, by the Miller’s Books, & from your Accot of the remainder only 640 bushels are to come. Your Accot of the quantity of Corn sold, at the different Plantations, is right, except as to that at Carters & Buck Marsh; at those places Snickers had ninety four barrels & Noble twenty six; whereas you set down only an hundred, & all to Snickers. The Surplus, be it more or less, after the wheat is brought away, should be sold; but who is to be entrusted with this, unless you can confide in your New Overseer, I know not.
If you still incline to dispose of Cattle from Marlborough, at the rates those sold at in Frederick, as you proposed, please to

let me know the number you can part with, & the exact kinds, as soon as you can be Advised from your Manager there. The inclosed is a true Account of the Sales in Frederick, taking out the fatting Steers at Collins’s & Carters, and the yoke of oxen at the last mentioned place—If among the Steers at Dawsons any were fatted, I did not know it, & have ranked them in the common herd.
If Mr Brent is to depend upon me for his rent let me know when it is to be paid, & the sum. he has always refused Gold & Silver otherwise than by weight, & Virginia Paper we scarcely see a bill of in the space of twelve months, in this part of the Country. I left the Plat of the Land at Leesburg for Mr Craven Peyton to make others by, so that it is not in my power to measure the Contents of your Low Ground on Shenandoa, but I should not suppose that there is more than 170 or 80 acres of it. I thank you for your Kind offer of assisting me in collecting, & remitting the proceeds of your brothers Estate, & doubt not but I shall have occasion for your assistance. I am, D. Sir Your most Obedt Servt

G: Washington

